THIS WARRANT AND THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED, SOLD,
ASSIGNED OR TRANSFERRED, IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER SAID ACT OR AN OPINION OF THE COMPANY’S COUNSEL THAT REGISTRATION UNDER
SAID ACT IS NOT REQUIRED.

COMMON STOCK PURCHASE WARRANT B

To Purchase Up To
_______________
Shares of the Common Stock of

Quantum Fuel Systems Technologies Worldwide, Inc.

     THIS IS TO CERTIFY THAT
________________________
, or registered assigns (the "Holder"), is entitled, during the Exercise Period
(as hereinafter defined), to purchase from Quantum Fuel Systems Technologies
Worldwide, Inc, a Delaware corporation (the "Company"), the Warrant Stock (as
hereinafter defined), in whole or in part, at a purchase price of $2.09 per
share, all on and subject to the terms and conditions hereinafter set forth.

     1. Definitions. As used in this Warrant, the following terms have the
respective meanings set forth below:

     "Affiliate" means any person or entity that, directly or indirectly through
one or more intermediaries, controls or is controlled by or is under common
control with a person or entity, as such terms are used in and construed under
Rule 144 under the Securities Act. With respect to a Holder of Warrants, any
investment fund or managed account that is managed on a discretionary basis by
the same investment manager as such Holder will be deemed to be an Affiliate of
such Holder.

     "Appraised Value" means, in respect of any share of Common Stock on any
date herein specified, the fair saleable value of such share of Common Stock
(determined with giving effect to the discount for (i) a minority interest or
(ii) any lack of liquidity of the Common Stock or to the fact that the Company
may have no class of equity registered under the Exchange Act) as of the last
day of the most recent fiscal month ending prior to such date specified, based
on the value of the Company on a fully-diluted basis, as determined by a
nationally recognized investment banking firm selected by the Company's Board of
Directors and having no prior relationship with the Company.

     "Business Day" means any day except Saturday, Sunday and any day which
shall be a legal holiday or a day on which banking institutions in the State of
New York generally are authorized or required by law or other government actions
to close.

     "Change of Control" means the occurrence of any of the following in one or
a series of related transactions: (i) an acquisition after the date hereof by an
individual or legal entity or “group” (as described in Rule 13d-5(b)(1) under
the Exchange Act) of more than one half of the voting rights or equity interests
in the Company; (ii) a replacement of more than one half of the



{33164\10\DT262992.DOC;1}






Page 1 of 21




--------------------------------------------------------------------------------

members of the Company’s board of directors that is not approved by those
individuals who are members of the board of directors on the date hereof (or
other directors previously approved by such individuals); (iii) a merger or
consolidation of the Company into a non-Public company, or a sale of more than
one half of the assets of the Company in one or a series of related
transactions, unless following such transaction or series of transactions, the
holders of the Company’s securities prior to the first such transaction continue
to hold at least 50 % of the voting rights and equity interests in the surviving
entity or acquirer of such assets; (iv) a recapitalization, reorganization or
other transaction involving the Company or any Subsidiary that constitutes or
results in a transfer of more than one half of the voting rights or equity
interests in the Company; (v) consummation of a “Rule 13e-3 transaction” as
defined in Rule 13e-3 under the Exchange Act with respect to the Company.



  "Closing Date" means June 22, 2007.




"Commencement Date" means December 22, 2007.

     "Commission" means the Securities and Exchange Commission or any other
federal agency then administering the Securities Act and other federal
securities laws.

     "Common Stock" means (except where the context otherwise indicates) the
Common Stock, $0.001 par value per share, of the Company as constituted on the
Closing Date, and any capital stock into which such Common Stock may thereafter
be changed or converted, and shall also include (i) capital stock of the Company
of any other class (regardless of how denominated) issued to the holders of
shares of Common Stock upon any reclassification thereof which is also not
preferred as to dividends or assets on liquidation over any other class of stock
of the Company and which is not subject to redemption and (ii) shares of common
stock of any successor or acquiring corporation received by or distributed to
the holders of Common Stock of the Company in the circumstances contemplated by
Section 4.

     "Current Market Price" means, in respect of any share of Common Stock on
any date herein specified,

(1)      if there shall not then be a public market for the Common Stock, the
higher of     (a)      the book value per share of Common Stock at such date,
and     (b)      the Appraised Value per share of Common Stock at such date,  



  or




     (2) if there shall then be a public market for the Common Stock, the
average of the daily market prices for the five (5) consecutive trading days
immediately before such date. The daily market price for each such trading day
shall be (i) the closing bid price on such day on the OTC Bulletin Board or
principal stock exchange (including Nasdaq) on which such Common Stock is then
listed or admitted to trading, or quoted, as applicable, (ii) if no sale takes
place on such day on the OTC Bulletin Board or any such exchange, the last
reported closing bid price on



{33164\10\DT262992.DOC;1}






Page 2 of 21




--------------------------------------------------------------------------------

such day as officially quoted on the OTC Bulletin Board or any such exchange
(including Nasdaq), (iii) if the Common Stock is not then listed or admitted to
trading on the OTC Bulletin Board or any stock exchange, the last reported
closing bid price on such day in the over-the-counter market, as furnished by
the National Association of Securities Dealers Automatic Quotation System or the
National Quotation Bureau, Inc., (iv) if neither such corporation at the time is
engaged in the business of reporting such prices, as furnished by any similar
firm then engaged in such business, or (v) if there is no such firm, as
furnished by any member of the NASD selected mutually by the holder of this
Warrant and the Company or, if they cannot agree upon such selection, as
selected by two such members of the NASD, one of which shall be selected by
holder of this Warrant and one of which shall be selected by the Company.

     "Current Warrant Price" means, in respect of a share of Common Stock at any
date herein specified, the price at which a share of Common Stock may be
purchased pursuant to this Warrant on such date. Unless and until the Current
Warrant Price is adjusted pursuant to the terms herein, the initial Current
Warrant Price shall be $2.09 per share of Common Stock.

     "Exchange Act" means the Securities Exchange Act of 1934, as amended, or
any similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect from time to time.

     "Exercise Period" means the period during which this Warrant is exercisable
pursuant to Section 2.1.

     "Expiration Date" means December 22, 2014, subject to modification as
provided herein and extended, day for day, to the extent t that the company does
not have sufficient authorized shares after September 30, 2007 to issue all
Warrant Shares under this Warrant and all similar warrants issued on or about
the date of this Warrant.

     "NASD" means the National Association of Securities Dealers, Inc., or any
successor corporation thereto.

"Other Property" has the meaning set forth in Section 4.

     "Person" means any individual, sole proprietorship, partnership, joint
venture, trust, incorporated organization, association, corporation, limited
liability company, institution, public benefit corporation, entity or government
(whether federal, state, county, city, municipal or otherwise, including,
without limitation, any instrumentality, division, agency, body or department
thereof).

     "Purchase Agreement" means that certain Securities Purchase Agreement and
Registration Rights Agreement dated as of the Closing Date among the Company and
the other parties named therein, pursuant to which this Warrant was originally
issued.

     "Restricted Common Stock" means shares of Common Stock which are, or which
upon their issuance upon the exercise of any Warrant would be required to be,
evidenced by a certificate bearing the restrictive legend set forth in Section
3.2.



{33164\10\DT262992.DOC;1}






Page 3 of 21




--------------------------------------------------------------------------------

     "Securities Act" means the Securities Act of 1933, as amended, or any
similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.

     "Trading Day" means any day on which the primary market on which shares of
Common Stock are listed is open for trading.

     "Transfer" means any disposition of any Warrant or Warrant Stock or of any
interest in either thereof, which would constitute a sale thereof within the
meaning of the Securities Act.

     "Warrants" means this Warrant and all warrants issued upon transfer,
division or combination of, or in substitution for, any thereof. All Warrants
shall at all times be identical as to terms and conditions and date, except as
to the number of shares of Common Stock for which they may be exercised.

     "Warrant Price" means an amount equal to (i) the number of shares of Common
Stock being purchased upon exercise of this Warrant pursuant to Section 2.1,
multiplied by (ii) the Current Warrant Price.

     "Warrant Stock" means up to
__________
shares of Common Stock to be purchased upon the exercise hereof, subject to
adjustment as provided herein.

2.      Exercise of Warrant.     2.1 Manner of Exercise. From and after the
Commencement Date, and until  

5:00 P.M., New York time, on the Expiration Date (the "Exercise Period"), the
Holder may exercise this Warrant, on any Business Day, for all or any part of
the number of shares of Warrant Stock purchasable hereunder, subject to the
terms and conditions of this Warrant.

     In order to exercise this Warrant, in whole or in part, the Holder shall
deliver to the Company at its principal office or at the office or agency
designated by the Company as provided herein, (i) a written notice of Holder's
election to exercise this Warrant, which notice shall specify the number of
shares of Warrant Stock to be purchased, and (ii) payment of the Warrant Price
as provided herein. Such notice shall be irrevocable and substantially in the
form of the subscription form appearing at the end of this Warrant as Exhibit A,
duly executed by the Holder or its agent or attorney. Upon receipt thereof, the
Company shall, as promptly as reasonably practicable, execute or cause to be
executed and deliver or cause to be delivered to the Holder a certificate or
certificates representing the aggregate number of full shares of Warrant Stock
issuable upon such exercise, together with cash in lieu of any fraction of a
share, as hereinafter provided. The stock certificate or certificates so
delivered shall be, to the extent possible, in such denomination or
denominations as the Holder shall reasonably request in the notice and shall be
registered in the name of the Holder or if permitted pursuant to the terms of
this Warrant such other name as shall be designated in the notice. This Warrant
shall be deemed to have been exercised and such certificate or certificates
shall be deemed to



{33164\10\DT262992.DOC;1}






Page 4 of 21




--------------------------------------------------------------------------------

have been issued, and the Holder or any other Person so designated to be named
therein shall be deemed to have become a Holder of record of such shares for all
purposes, as of the date when the notice, together with the payment of the
Warrant Price and this Warrant, is received by the Company as described above.
If this Warrant shall have been exercised in part, the Company shall, at the
time of delivery of the certificate or certificates representing Warrant Stock,
deliver to the Holder a new Warrant evidencing the rights of the Holder to
purchase the unpurchased shares of Common Stock called for by this Warrant,
which new Warrant shall in all other respects be identical with this Warrant, or
at the request of the Holder, appropriate notation may be made on this Warrant
and the same returned to the Holder.

     Payment of the Warrant Price may be made at the option of the Holder by:
(i) certified or official bank check payable to the order of the Company, (ii)
wire transfer of immediately available funds to the account of the Company or
(iii) a cashless exercise, if eligible under Section 5 below. All shares of
Common Stock issuable upon the exercise of this Warrant pursuant to the terms
hereof shall be validly issued and, upon payment of the Warrant Price, shall be
fully paid and nonassessable and not subject to any preemptive rights.

     2.2 Fractional Shares. The Company shall not be required to issue a
fractional share of Common Stock upon exercise of any Warrant. As to any
fraction of a share which the Holder of one or more Warrants, the rights under
which are exercised in the same transaction, would otherwise be entitled to
purchase upon such exercise, the Company shall pay an amount in cash equal to
the Current Market Price per share of Common Stock on the date of exercise
multiplied by such fraction.

     2.3 Restrictions on Exercise Amount. Notwithstanding anything herein to the
contrary, in no event shall the Holder be entitled to exercise any portion of
this Warrant in excess of that portion of this Warrant upon exercise of which
the sum of (1) the number of shares of Common Stock beneficially owned by the
Holder and its Affiliates (other than shares of Common Stock which may be deemed
beneficially owned through the ownership of the unexercised portion of the
Warrant or the unexercised or unconverted portion of any other security of the
Holder subject to a limitation on conversion analogous to the limitations
contained herein) and (2) the number of shares of Common Stock issuable upon the
exercise of the portion of this Warrant with respect to which the determination
of this proviso is being made, would result in beneficial ownership by the
Holder and its Affiliates of more than 4.99% of the then outstanding shares of
Common Stock. For purposes of the proviso to the immediately preceding sentence,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended, and Regulations 13D-G thereunder,
except as otherwise provided in clause (1) of such proviso. The Holder may waive
the limitations set forth herein by sixty-one (61) days written notice to the
Corporation.

3.      Transfer, Division and Combination.     3.1 Transfer. The Warrants and
the Warrant Stock shall not be be freely  

transferable until such time that the Company receives shareholder approval to
increase



{33164\10\DT262992.DOC;1}






Page 5 of 21




--------------------------------------------------------------------------------

the number of its authorized shares. Upon receipt of such approval, then the
Warrants and Warrant Stock shall be freely tradeable, subject to compliance with
this Section 3.1 and all applicable laws, including, but not limited to the
Securities Act. If, at the time of the surrender of this Warrant in connection
with any transfer of this Warrant or the resale of the Warrant Stock, this
Warrant or the Warrant Stock, as applicable, shall not be registered for resale
under the Securities Act, the Company may require, as a condition of allowing
such transfer (i) that the Holder or transferee of this Warrant or the Warrant
Stock as the case may be, at the cost of Holder or transferee, furnish to the
Company a written opinion of counsel that is reasonably acceptable to the
Company to the effect that such transfer may be made without registration under
the Securities Act and any applicable state law, except if such transfer is to
an Affiliate of such Holder; (ii) that the Holder or transferee execute and
deliver to the Company an investment representation letter in form and substance
acceptable to the Company and substantially in the form attached as Exhibit C
hereto; and (iii) that the transferee be an "accredited investor" as defined in
Rule 501 (a) promulgated under the Securities Act. Transfer of this Warrant and
all rights hereunder, in whole or in part, in accordance with the foregoing
provisions, shall be registered on the books of the Company to be maintained for
such purpose, upon surrender of this Warrant at the principal office of the
Company referred to in Section 2.1 or the office or agency designated by the
Company as provided herein, together with a written assignment of this Warrant
substantially in the form of Exhibit B hereto duly executed by the Holder or its
agent or attorney and funds sufficient to pay any transfer taxes payable upon
the making of such transfer. Upon such surrender and, if required, such payment,
the Company shall execute and deliver a new Warrant or Warrants in the name of
the assignee or assignees and in the denomination specified in such instrument
of assignment, and shall issue to the assignor a new Warrant evidencing the
portion of this Warrant not so assigned, and this Warrant shall promptly be
cancelled. Following a transfer that complies with the requirements of this
Section 3.1, the Warrant may be exercised by a new Holder for the purchase of
shares of Common Stock regardless of whether the Company issued or registered a
new Warrant on the books of the Company. In connection with any transfer of this
Warrant or the resale of the Warrant Stock pursuant to Rule 144 or other than
pursuant to an effective registration statement, the Holder or transferee shall
compensate the Company for its reasonable expenses incurred in connection with
effectuating such transfer or resale.

     3.2 Restrictive Legends. Each certificate for Warrant Stock initially
issued upon the exercise of this Warrant, and each certificate for Warrant Stock
issued to any subsequent transferee of any such certificate, unless, in each
case, such Warrant Stock is eligible for resale without registration pursuant to
Rule 144(k) or an effective registration statement under the Securities Act,
shall bear the following legend:

"THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 AS AMENDED, AND MAY NOT BE OFFERED OR SOLD IN THE ABSENCE
OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT OR AN OPINION OF THE
COMPANY’S COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED. NOTWITHSTANDING THE
FOREGOING, THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES MAY BE



{33164\10\DT262992.DOC;1}






Page 6 of 21




--------------------------------------------------------------------------------

PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY SUCH SECURITIES.”

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Shares upon which it is
stamped or issue to such holder by electronic delivery at the applicable balance
account at DTC, if (i) such Shares are registered for resale under the
Securities Act, (ii) such Shares are sold or transferred pursuant to Rule 144
(assuming the transferor is not an Affiliate of the Company), (iii) such Shares
are eligible for sale under Rule 144(k), or (iv) if such legend is not required
under applicable requirements of the Securities Act (including controlling
judicial interpretations and pronouncements issued by the Commission). Following
the Effective Date or at such earlier time as a legend is no longer required for
certain Shares, the Company will no later than three (3) Business Days following
the delivery by an Investor to the Company or the Transfer Agent (with notice to
the Company) of a legended certificate representing such Shares (endorsed or
with stock powers attached, signatures guaranteed, and otherwise in form
necessary to effect the reissuance and/or transfer and an opinion of Investor’s
counsel reasonably acceptable to the Company), issue irrevocable transfer agent
instructions and cause to be delivered to such Investor a certificate
representing such Shares that is free from all restrictive and other legends.
The Company may not make any notation on its records or give instructions to the
Transfer Agent that enlarge the restrictions on transfer set forth in this
Section

The Company shall facilitate the timely preparation and delivery of certificates
representing the Warrant Stock to be sold pursuant to an effective Registration
Statement, which certificates shall be free, to the extent permitted by
applicable law and this Warrant, of all restrictive legends, and to enable such
Warrant Stock to be in such denominations and registered in such names as the
Holder may request at least five (5) business days prior to any sale of the
Warrant Stock.

     3.3 Division and Combination; Expenses; Books. This Warrant may be divided
or combined with other Warrants upon presentation hereof at the aforesaid office
or agency of the Company, together with a written notice specifying the names
and denominations in which new Warrants are to be issued, signed by the Holder
or its agent or attorney. Subject to compliance with Section 3.1 as to any
transfer which may be involved in such division or combination, the Company
shall execute and deliver a new Warrant or Warrants in exchange for the Warrant
or Warrants to be divided or combined in accordance with such notice. The
Company shall prepare, issue and deliver at Holder’s expense the new Warrant or
Warrants under this Section 3. The Company agrees to maintain, at its aforesaid
office or agency, books for the registration and the registration of transfer of
the Warrants.

     3.4 In addition to any other rights available to a Holder, if the Company
fails to deliver to the Holder a certificate representing Warrant Shares by the
third Trading Day after exercise of this Warrant in full compliance with Section
2.1, and if after such third Trading Day the Holder purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of the Warrant



{33164\10\DT262992.DOC;1}






Page 7 of 21




--------------------------------------------------------------------------------

Shares that the Holder anticipated receiving from the Company (a “Buy-In”), then
the Company shall, within three Trading Days after the Holder’s request and in
the Holder’s discretion, either (i) pay cash to the Holder in an amount equal to
the Holder’s total purchase price (including brokerage commissions, if any) for
the shares of Common Stock so purchased (the “Buy-In Price”), at which point the
Company’s obligation to deliver such certificate (and to issue such Common
Stock) shall terminate, or (ii) promptly honor its obligation to deliver to the
Holder a certificate or certificates representing such Common Stock and pay cash
to the Holder in an amount equal to the excess (if any) of the Buy-In Price over
the product of (A) such number of shares of Common Stock, times (B) the Closing
Price on the date of the event giving rise to the Company’s obligation to
deliver such certificate.

     3.5 The Company’s obligations to issue and deliver Warrant Shares in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other Person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other Person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Company to the Holder in connection with the issuance of Warrant Shares. Nothing
herein shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
exercise of the Warrant as required pursuant to the terms hereof.

     3.6 Charges, Taxes and Expenses. Issuance and delivery of certificates for
shares of Common Stock upon exercise of this Warrant shall be made without
charge to the Holder for any issue or transfer tax, withholding tax, transfer
agent fee or other incidental tax or expense in respect of the issuance of such
certificates, all of which taxes and expenses shall be paid by the Company;
provided, however, that the Company shall not be required to pay any tax which
may be payable in respect of any transfer involved in the registration of any
certificates for Warrant Shares or Warrants in a name other than that of the
Holder or an Affiliate thereof. The Holder shall be responsible for all other
tax liability that may arise as a result of holding or transferring this Warrant
or receiving Warrant Shares upon exercise hereof.

     4. Adjustments. The number of shares of Common Stock for which this Warrant
is exercisable, and the price at which such shares may be purchased upon
exercise of this Warrant, shall be subject to adjustment from time to time as
set forth in this Section 4.

     4.1 Stock Dividends, Subdivisions and Combinations. If at any time while
this Warrant is outstanding the Company shall:

     (i) declare a dividend or make a distribution on its outstanding shares of
Common Stock in shares of Common Stock;



{33164\10\DT262992.DOC;1}






Page 8 of 21




--------------------------------------------------------------------------------

     (ii) subdivide its outstanding shares of Common Stock into a larger number
of shares of Common Stock; or

     (iii) combine its outstanding shares of Common Stock into a smaller number
of shares of Common Stock, then:

     (1) the number of shares of Common Stock acquirable upon exercise of this
Warrant immediately after the occurrence of any such event shall be adjusted to
equal the number of shares of Common Stock which a record holder of the same
number of shares of Common Stock that would have been acquirable under this
Warrant immediately prior to the record date for such dividend or distribution
or the effective date of such subdivision or combination would own or be
entitled to receive after such record date or the effective date of such
subdivision or combination, as applicable, and

(2)      the Current Warrant Price shall be adjusted to equal:     (A) the
Current Warrant Price in effect at the time of the record date for such  

dividend or distribution or of the effective date of such subdivision or
combination, multiplied by the number of shares of Common Stock into which this
Warrant is exercisable immediately prior to the adjustment, divided by

     (B) the number of shares of Common Stock into which this Warrant is
exercisable immediately after such adjustment.

     Any adjustment made pursuant to clause (i) of this paragraph shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clauses (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination.

     4.2 Certain Other Distributions. If at any time while this Warrant is
outstanding the Company shall cause all of the holders of its Common Stock to be
entitled to receive any dividend or other distribution of:

(i)      cash,   (ii)      any evidences of its indebtedness, any shares of
stock of any class  

or any other securities or property or assets of any nature whatsoever (other
than cash or additional shares of Common Stock as provided in Section 4.1
hereof), or

     (iii) any warrants or other rights to subscribe for or purchase any
evidences of its indebtedness, any shares of stock of any class or any other
securities or property or assets of any nature whatsoever (in each case set
forth in subparagraphs 4.2(i), 4.2(ii) and 4.2(iii) hereof, the "Distributed
Property"),

then upon any exercise of this Warrant that occurs after the record date for
such dividend or other distribution, the holder of this Warrant shall be
entitled to receive, in addition to the shares of Warrant Stock, the Distributed
Property that such holder would have been entitled to receive



{33164\10\DT262992.DOC;1}






Page 9 of 21




--------------------------------------------------------------------------------

in respect of such number of Warrant Shares had the holder been the record
holder of such Warrant Shares as of such record date. Such distribution shall be
made whenever any such exercise is made. A reclassification of the Common Stock
(other than a change in par value, or from par value to no par value or from no
par value to par value) into shares of Common Stock and shares of any other
class of stock shall be deemed a distribution by the Corporation to the holders
of its Common Stock of such shares of such other class of stock within the
meaning of this Section 4.2 and, if the outstanding shares of Common Stock shall
be changed into a larger or smaller number of shares of Common Stock as a part
of such reclassification, such change shall be deemed a subdivision or
combination, as the case may be, of the outstanding shares of Common Stock
within the meaning of Section 4.1.

     4.3 Other Provisions Applicable to Adjustments. The following provisions
shall be applicable to the making of adjustments of the number of shares of
Common Stock into which this Warrant is exercisable and the Current Warrant
Price provided for in Section 4:

     (a) When Adjustments to Be Made. The adjustments required by Section 4
shall be made whenever and as often as any specified event requiring an
adjustment shall occur, except that any that would otherwise be required may be
postponed (except in the case of a subdivision or combination of shares of the
Common Stock, as provided for in Section 4.1) up to, but not beyond the date of
exercise if such adjustment either by itself or with other adjustments not
previously made adds or subtracts less than 1% of the shares of Common Stock
into which this Warrant is exercisable immediately prior to the making of such
adjustment. Any adjustment representing a change of less than such minimum
amount (except as aforesaid) which is postponed shall be carried forward and
made as soon as such adjustment, together with other adjustments required by
this Section 4 and not previously made, would result in a minimum adjustment or
on the date of exercise. For the purpose of any adjustment, any specified event
shall be deemed to have occurred at the close of business on the date of its
occurrence.

     (b) Fractional Interests. In computing adjustments under this Section 4,
fractional interests in Common Stock shall be taken into account to the nearest
1/100th of a share.

     (c) When Adjustment Not Required. If the Company undertakes a transaction
contemplated under this Section 4 and as a result takes a record of the holders
of its Common Stock for the purpose of entitling them to receive a dividend or
distribution or subscription or purchase rights or other benefits contemplated
under this Section 4 and shall, thereafter and before the distribution to
stockholders thereof, legally abandon its plan to pay or deliver such dividend,
distribution, subscription or purchase rights or other benefits contemplated
under this Section 4, then thereafter no adjustment shall be required by reason
of the taking of such record and any such adjustment previously made in respect
thereof shall be rescinded and annulled.



{33164\10\DT262992.DOC;1}






Page 10 of 21




--------------------------------------------------------------------------------

     (d) Escrow of Stock. If after any property becomes distributable pursuant
to Section 4 by reason of the taking of any record of the holders of Common
Stock, but prior to the occurrence of the event for which such record is taken,
a holder of this Warrant exercises the Warrant during such time, then such
holder shall continue to be entitled to receive any shares of Common Stock
issuable upon exercise hereunder by reason of such adjustment and such shares or
other property shall be held in escrow for the holder of this Warrant by the
Company to be issued to holder of this Warrant upon and to the extent that the
event actually takes place. Notwithstanding any other provision to the contrary
herein, if the event for which such record was taken fails to occur or is
rescinded, then such escrowed shares shall be canceled by the Company and
escrowed property returned to the Company.

4.4 Reorganization, Reclassification, Merger, Consolidation or Disposition of



  Assets.




     (a) If there shall occur a Change of Control and, pursuant to the terms of
such Change of Control, shares of common stock of the successor or acquiring
corporation, or any cash, shares of stock or other securities or property of any
nature whatsoever (including warrants or other subscription or purchase rights)
in addition to or in lieu of common stock of the successor or acquiring
corporation ("Other Property"), are to be received by or distributed to the
holders of Common Stock of the Company, then the Holder of this Warrant shall
have the right thereafter for the Balance of the Exercise Period to receive,
upon the exercise of the Warrant, the number of shares of common stock of the
successor or acquiring corporation or of the Company, if it is the surviving
corporation, and the Other Property receivable upon or as a result of such
Change of Control by a holder of the number of shares of Common Stock into which
this Warrant is exercisable immediately prior to such event.

     (b) In case of any such Change of Control described above, the resulting,
successor or acquiring entity (if not the Company) and, if an entity different
from the successor or acquiring entity, the entity whose capital stock or assets
the holders of the Common Stock are entitled to receive as a result of such
Change of Control, shall assume by written instrument all of the obligations of
this Warrant and the Transaction Documents (as defined in the Purchase
Agreement), subject to such modifications as may be deemed appropriate (as
determined by resolution of the Board of Directors of the Company) in order to
provide for adjustments of shares of the Common Stock into which this Warrant is
exercisable which shall be as nearly equivalent as practicable to the
adjustments provided for in Section 4. For purposes of Section 4, common stock
of the successor or acquiring corporation shall include stock of such
corporation of any class which is not preferred as to dividends or assets on
liquidation over any other class of stock of such corporation and which is not
subject to redemption and shall also include any evidences of indebtedness,
shares of stock or other securities which are convertible into or exchangeable
for any such stock, either immediately or upon the arrival of a specified date
or the happening of a specified event and



{33164\10\DT262992.DOC;1}






Page 11 of 21




--------------------------------------------------------------------------------

any warrants or other rights to subscribe for or purchase any such stock. The
foregoing provisions of this Section 4 shall similarly apply to successive
Change of Control transactions. Notwithstanding the rights set forth in this
Section 4.4, if any Change of Control constitutes or results in (a) a “going
private” transaction as defined in Rule 13e-3 under the Exchange Act, or (b) an
acquisition primarily for cash, or (c) an acquisition, merger or sale with or
into a Person not traded on the Nasdaq, American Stock Exchange or the New York
Stock Exchange, then the Company (or any such successor or surviving entity)
will redeem this Warrant from the Holder for a purchase price, payable in cash
on the closing date of such transaction, equal to the Black Scholes value of the
remaining unexercised portion of this Warrant on the closing date of such
transaction, unless the Holder gives the Company written notice rejecting the
redemption within 10 days of the date the Company gives the Holder written
notice of the Holder’s right of redemption.

     4.5 Stock Transfer Taxes. The issue of stock certificates upon exercise of
this Warrant shall be made without charge to the holder for any tax in respect
of such issue. The Company shall not, however, be required to pay any tax which
may be payable in respect of any transfer involved in the issue and delivery of
shares in any name other than that of the holder of this Warrant, and the
Company shall not be required to issue or deliver any such stock certificate
unless and until the person or persons requesting the issue thereof shall have
paid to the Company the amount of such tax or shall have established to the
satisfaction of the Company that such tax has been paid.

     4.6 Number of Warrant Shares. Simultaneously with any adjustment to the
Exercise Price pursuant to Sections 4.1, the number of Warrant Shares that may
be purchased upon exercise of this Warrant shall be increased or decreased
proportionately, so that after such adjustment the aggregate Exercise Price
payable hereunder for the increased or decreased number of Warrant Shares shall
be the same as the aggregate Exercise Price in effect immediately prior to such
adjustment.

     4.7 Calculations. All calculations under this Section 4 shall be made to
the nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.

     4.8 Notice of Adjustments. Upon the occurrence of each adjustment pursuant
to this Section 4, the Company at its expense will promptly compute such
adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Warrant Shares or other securities
issuable upon exercise of this Warrant (as applicable), describing the
transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based. The Company will promptly deliver a copy of
each such certificate to the Holder within 10 Trading Days of the occurrence of
such adjustment.



{33164\10\DT262992.DOC;1}






Page 12 of 21




--------------------------------------------------------------------------------

     4.9 Notice of Corporate Events. If the Company (i) declares a dividend or
any other distribution of cash, securities or other property in respect of its
Common Stock, including without limitation any granting of rights or warrants to
subscribe for or purchase any capital stock of the Company or any Subsidiary,
(ii) authorizes or approves, enters into any agreement contemplating or solicits
stockholder approval for any Change of Control or (iii) authorizes the voluntary
dissolution, liquidation or winding up of the affairs of the Company, then the
Company shall deliver to the Holder a notice describing the material terms and
conditions of such transaction, at least 20 calendar days prior to the
applicable record or effective date on which a Person would need to hold Common
Stock in order to participate in or vote with respect to such transaction, and
the Company will take all steps reasonably necessary in order to insure that the
Holder is given the practical opportunity to exercise this Warrant prior to such
time so as to participate in or vote with respect to such transaction; provided,
however, that the failure to deliver such notice or any defect therein shall not
affect the validity of the corporate action required to be described in such
notice.

     5. Payment of Exercise Price. The Holder shall pay the Exercise Price in
immediately available funds; provided, however, that if the Registration
Statement is not effective or not available for resale, the Holder may satisfy
its obligation to pay the Exercise Price through a “cashless exercise,” in which
event the Company shall issue to the Holder the number of Warrant Shares
determined as follows:



X = Y [(A-B)/A]






  where:




X = the number of Warrant Shares to be issued to the



  Holder.




     Y = the number of Warrant Shares with respect to which this Warrant is
being exercised.

     A = the arithmetic average of the VWAP for the five Trading Days
immediately prior to (but not including) the Exercise Date.



B = the Exercise Price.




     For purposes of Rule 144 promulgated under the Securities Act, it is
intended, understood and acknowledged that the Warrant Shares issued in a
cashless exercise transaction shall be deemed to have been acquired by the
Holder, and the holding period for the Warrant Shares shall be deemed to have
commenced, on the date this Warrant was originally issued pursuant to the
Purchase Agreement.

     6. No Rights as Stockholder. This Warrant does not entitle the Holder to
any voting or other rights as a stockholder of the Company prior to exercise and
payment for the Warrant Price in accordance with the terms hereof.

     7. Reservation and Authorization of Common Stock From and after such time
that the Company obtains shareholder approval to increase the Company’s number
of authorized



{33164\10\DT262992.DOC;1}






Page 13 of 21




--------------------------------------------------------------------------------

shares, the Company shall at all times reserve and keep available for issue upon
the exercise of Warrants such number of its authorized but unissued shares of
Common Stock as will be sufficient to permit the exercise in full of all
outstanding Warrants.

     8. Taking of Record; Stock and Warrant Transfer Books. In the case of all
dividends or other distributions by the Company to the holders of its Common
Stock with respect to which any provision of Section 4 refers to the taking of a
record of such holders, the Company will in each such case take such a record
and will take such record as of the close of business on a Business Day.The
Company will not at any time, except upon dissolution, liquidation or winding up
of the Company, close its stock transfer books or Warrant transfer books so as
to result in preventing or delaying the exercise or transfer of any Warrant.

     9. Registration Rights The resale of the Warrant Stock shall be registered
in accordance with and subject to the terms and conditions contained in the
Purchase Agreement and Registration Rights Agreement. The Holder acknowledges
that pursuant to the Purchase Agreement and Registration Rights Agreement, the
Company has the right to request that the Holder furnish information regarding
such Holder and the distribution of the Warrant Stock as is required by law or
the Commission to be disclosed in the Registration Statement (as such term is
defined in the Purchase Agreement), and the Company may exclude from such
registration the shares of Warrant Stock acquirable hereunder if Holder fails to
furnish such information within a reasonable time prior to the filing of each
Registration Statement, supplemented prospectus included therein and/or amended
Registration Statement.

     10. Loss or Mutilation Upon receipt by the Company from the Holder of
evidence reasonably satisfactory to it of the ownership of and the loss, theft,
destruction or mutilation of this Warrant and indemnity or security reasonably
satisfactory to it and reimbursement to the Company of all reasonable expenses
incidental thereto and in case of mutilation upon surrender and cancellation
hereof, the Company, at Holder’s cost, will execute and deliver in lieu hereof a
new Warrant of like tenor to the Holder; provided, however, that in the case of
mutilation, no indemnity shall be required if this Warrant in identifiable form
is surrendered to the Company for cancellation.

     11. Office of the Company As long as any of the Warrants remain
outstanding, the Company shall maintain an office or agency (which may be the
principal executive offices of the Company) where the Warrants may be presented
for exercise, registration of transfer, division or combination as provided in
this Warrant.

12.      Miscellaneous.     12.1 Nonwaiver. No course of dealing or any delay or
failure to exercise any  

right or obligation hereunder on the part of the Holder or the Company shall
operate as a waiver of such right or obligation, unless the same shall be in
writing signed by the Holder or the Company.

     12.2 Notice Generally. All notices, requests, demands or other
communications provided for herein shall be in writing and shall be given in the
manner and to the addresses set forth in the Purchase Agreement.



{33164\10\DT262992.DOC;1}






Page 14 of 21




--------------------------------------------------------------------------------

     12.3 Successors and Assigns. Subject to compliance with the provisions of
Section 3.1, this Warrant and the rights evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and assigns of the Holder. The provisions of this Warrant are intended to be for
the benefit of all Holders from time to time of this Warrant, and shall be
enforceable by any such Holder.

     12.4 Amendment. This Warrant may be modified or amended or the provisions
of this Warrant waived with the written consent of both the Company and the
Holder.

     12.5 Severability. Wherever possible, each provision of this Warrant shall
be interpreted in such manner as to be effective and valid under applicable law.
In case any one or more of the provisions of this Warrant shall be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Warrant shall not in any way be affected or
impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant

     12.6 Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

     12.7 Governing Law. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS WARRANT SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE
AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR
THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO
THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT
SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HEREBY IRREVOCABLY
WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY
SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR
CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY
AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. THE COMPANY HEREBY WAIVES ALL
RIGHTS TO A TRIAL BY JURY.

     12.8 Entire Agreement. This Warrant, together with the Purchase Agreement
which this Warrant is subject to and pursuant to which it is given, constitutes
the entire agreement between the Company and Holder with respect to the subject
matter hereof and supersedes any and all other prior or contemporaneous
agreements, either oral or written, between the Company and Holder with respect
to the subject matter hereof.



{33164\10\DT262992.DOC;1}






Page 15 of 21




--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, Quantum Fuel Systems Technologies Worldwide, Inc. has
caused this Warrant to be executed by its duly authorized officer and attested
by its Secretary or other designated officer.



Dated: June __, 2007






Quantum Fuel Systems Technologies
Worldwide, Inc.






By:
Name:
Title:






{33164\10\DT262992.DOC;1}






Page 16 of 21




--------------------------------------------------------------------------------



EXHIBIT A






SUBSCRIPTION FORM






[To be executed only upon exercise of Warrant]




     The undersigned hereby elects to purchase
__________
shares of the Common Stock of Quantum Fuel Systems Technologies Worldwide, Inc.
pursuant to the terms of the attached Warrant, and tenders herewith payment of
the purchase price of such shares in full.

     Please issue a certificate or certificates representing said shares in the
name of the undersigned or in such other name as is specified below:



____________________________________
(Name)
____________________________________
____________________________________
____________________________________
(Address)




     [and, if such shares of Common Stock shall not include all of the shares of
Common Stock issuable as provided in this Warrant, that a new Warrant of like
tenor and date for the balance of the shares of Common Stock issuable hereunder
be delivered to the undersigned.]

3. The Holder intends that payment of the Exercise Price shall be made as (check



one):






“Cash Exercise” under Section 5

“Cashless Exercise” under Section 5






(Name of Registered Owner)






(Signature of Registered Owner)






(Street Address)






(State) (Zip Code)






{33164\10\DT262992.DOC;1}






Page 17 of 21




--------------------------------------------------------------------------------

NOTICE: The signature on this subscription must correspond with the name as
written upon the face of the Warrant in every particular, without alteration or
enlargement or any change whatsoever.



{33164\10\DT262992.DOC;1}






Page 18 of 21




--------------------------------------------------------------------------------



EXHIBIT B






ASSIGNMENT FORM




FOR VALUE RECEIVED the undersigned registered owner of this Warrant for the
purchase of shares of common stock of Quantum Fuel Systems Technologies
Worldwide, Inc. hereby sells, assigns and transfers unto the Assignee named
below all of the rights of the undersigned under this Warrant, with respect to
the number of shares of common stock set forth below:



(Name and Address of Assignee)






(Number of Shares of Common Stock)




and does hereby irrevocably constitute and appoint
_____________________
attorney-in-fact to register such transfer on the books of the Company,
maintained for the purpose, with full power of substitution in the premises.



Dated:






(Print Name and Title)






(Signature)






(Witness)




NOTICE: The signature on this assignment must correspond with the name as
written upon the face of the Warrant in every particular, without alteration or
enlargement or any change whatsoever.



{33164\10\DT262992.DOC;1}






Page 19 of 21




--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INVESTMENT REPRESENTATION LETTER

In connection with the acquisition of [warrants (the "Warrants") to purchase
_________
shares of common stock of Quantum Fuel Systems Technologies Worldwide, Inc. (the
"Company"), par value $0.001 per share (the "Common Stock")] [
___________
shares of common stock of Quantum Fuel Systems Technologies Worldwide, Inc. (the
"Company"), par value $0.001 per share (the "Common Stock") upon the exercise of
warrants by
_____________
], by
__________
(the "Holder") from
__________________
, the Holder hereby represents and warrants to the Company as follows:

The Holder (i) is an "Accredited Investor" as that term is defined in Rule 501
of Regulation D promulgated under the Securities Act of 1933, as amended (the
"Act"); and (ii) has the ability to bear the economic risks of such Holder's
prospective investment, including a complete loss of Holder's investment in the
Warrants and the shares of Common Stock issuable upon the exercise thereof
(collectively, the "Securities").

The Holder, by acceptance of the Warrants, represents and warrants to the
Company that the Warrants and all securities acquired upon any and all exercises
of the Warrants are purchased for the Holder's own account, and not with view to
distribution of either the Warrants or any securities purchasable upon exercise
thereof in violation of applicable securities laws.

[The Holder acknowledges that (i) the Securities have not been registered under
the Act, (ii) the Securities are "restricted securities" and the certificate(s)
representing the Securities shall bear the following legend, or a similar legend
to the same effect, until (i) in the case of the shares of Common Stock
underlying the Warrants, such shares shall have been registered for resale by
the Holder under the Act and effectively been disposed of in accordance with a
registration statement that has been declared effective; or (ii) in the opinion
of counsel such Securities may be sold without registration under the Act:

"[NEITHER] THE SECURITIES REPRESENTED BY THIS CERTIFICATE [NOR THE SECURITIES
INTO WHICH THEY ARE EXERCISABLE] HAVE [NOT] BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "ACT"), AND ALL SUCH SECURITIES ARE SUBJECT TO
RESTRICTIONS ON

TRANSFERABILITY AS SET FORTH IN THIS CERTIFICATE. [NEITHER] THE SECURITIES
REPRESENTED HEREBY [NOR THE SECURITIES INTO WHICH THEY ARE EXERCISABLE] MAY
[NOT] BE SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN OPINION OF COUNSEL TO THE
EFFECT THAT THE PROPOSED SALE, TRANSFER, OR DISPOSITION MAY BE EFFECTUATED
WITHOUT REGISTRATION UNDER THE ACT."]1



1 Bracketed language to be inserted if applicable.
{33164\10\DT262992.DOC;1}






Page 20 of 21




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Holder has caused this Investment Representation Letter
to be executed this ___ day of
_______________
, 20__.



[Name]






By:
Name:
Title:






{33164\10\DT262992.DOC;1}






Page 21 of 21




--------------------------------------------------------------------------------